Citation Nr: 1814537	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1974 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2017 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for COPD and sleep apnea.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability; the record indicates that a current disability or symptoms of a current disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); see also 38 C.F.R. § 3.159 (c)(4).

Here, the Veteran seeks service connection for COPD, secondary to 
exposure to contaminated water at Camp Lejeune and to asbestos while painting the inside of the barracks.  See Hearing Transcript, Page 9-11.  The record reflects that the Veteran has a diagnosis of COPD.  Available personnel records show that the Veteran was stationed at Camp Lejeune, as a rifleman, during his active duty service.  

The Board also finds that a VA examination and medical opinion are necessary. With regard to Veterans who served at Camp Lejeune between 1957 and 1987, such as the Veteran, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  Thus, exposure to contaminants in service is conceded.  

The Veteran also seeks service connection for sleep apnea.  The record reflects that he has a diagnosis of sleep apnea that caused him to be on a CPAP machine, albuterol, and oxygen treatment.  With regard to the Veteran's claim for entitlement to service connection for sleep apnea, remand is required to determine the etiology of the condition.  In the April 2017 videoconference hearing, the Veteran indicated that he snored in service and that his private pulmonary doctor told him that his sleep apnea was caused by his COPD.  See Hearing Transcript, Page 14.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he furnish the names, addresses, and dates of treatment from all medical providers from whom he received treatment for COPD and sleep apnea since service, including those from Dr. S.K.  See Hearing Transcript, Page 11.  

2.  Follow all current development procedures for the development of the Veteran's service connection claim for COPD, as a result of exposure to contaminated water at Camp Lejeune.  See M21-1, Part IV.ii.1.I.7.a-k. 

Specifically, as there is evidence that the Veteran was 
stationed at Camp Lejeune, and he has claimed his diagnosed COPD is related to exposure to contaminated water, the RO should request a review by a medical subject matter expert.  See M21-1, Part IV.ii.1.I.7.h. 

After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination with a qualified pulmonary specialist to determine the nature and etiology of any diagnosed lung disorder, to include COPD.   

The subject matter expert should provide an answer as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's diagnosed lung disorder(s), to include COPD, is etiologically related to his conceded exposure to contaminated water while stationed at Camp Lejeune from 1973 to 1976, OR his claimed exposure to asbestos.  In issuing the opinions, the examiner should address all relevant evidence.  

The electronic claim folder must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.

3.  Next, the AOJ should arrange for an examination of the Veteran with a medical opinion to determine the nature and etiology of his sleep apnea.  Based on review of the record and examination of the Veteran, the examiner is asked to respond to the following:

(a) Please opine as to whether the Veteran's sleep apnea is at least as likely as not (a 50 percent or greater probability) etiologically linked to the Veteran's military service.

(b) Please opine as to whether the Veteran's sleep apnea is at least as likely as not (a 50 percent or greater probability) caused by OR aggravated by his COPD.

The electronic claims folder must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.

4.  Following completion of the above, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




